767 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KEITH CLARK, PETITIONER,v.DIRECTOR OF WORKERS' COMPENSATION PROGRAMS, U.S. DEPARTMENTOF LABOR; BENEFITS REVIEW BOARD, RESPONDENTS.
NO. 84-3502
United States Court of Appeals, Sixth Circuit.
6/3/85

Ben.Rev.Bd.
AFFIRMED
On Petition for Review of an Order of The Benefits Review Board
Before:  ENGEL, Circuit Judge; PHILLIPS and PECK, Senior Circuit Judges.
PER CURIAM.


1
Keith Clark petitions for review of an order of the Benefits Review Board denying his claim for black lung disability benefits.


2
Clark, who is 67 years old, worked for approximately 44 years in the coal mines, from 1933 until September 26, 1977.  He has an eighth grade education and no vocational training.


3
Clark filed a claim with the Department of Labor for black lung disability benefits.  In 1980, the Department of Labor issued an initial determination that Clark was entitled to benefits commencing in May, 1977.  Clark's employer then requested a formal hearing before an administrative law judge (ALJ).


4
At the hearing, the ALJ found that Clark was entitled to a presumption of total disability under 20 C.F.R. Sec. 727.203(a)(1), because x-rays showed that he had pneumoconiosis.  However, the ALJ also found that, considering all of the relevant medical evidence, the employer had rebutted the presumption by showing that Clark was able to do his usual coal mine work.  See 20 C.F.R. Sec. 727.203(b)(2).


5
Clark appealed the ALJ's decision to the Benefits Review Board, which affirmed the ALJ's denial of benefits.


6
On petition for review, Clark argues that the ALJ erred in finding that the presumption of disability was rebutted and in failing to consider his entitlement to benefits under 20 C.F.R. pt. 718.


7
After reviewing the record as a whole, we believe that the decision of the ALJ, which was affirmed by the Benefits Review Board, is supported by substantial evidence.  The ALJ did not err in crediting the very complete report of Dr. Richard P. O'Neill even though the ALJ at the same time disagreed with Dr. O'Neill's evaluation of the x-rays and concluded that the weight of the evidence supported the finding that Clark's x-rays showed simple pneumoconiosis, entitling Clark to the statutory presumption of disability.  Dr. O'Neill's findings concerning Clark's general condition were not seriously disputed.  Although Dr. Abdulkader Dahhan recommended that Clark not work in the coal mines, he testified that Clark had the physical capacity to perform his coal mine work.  Dr. Dahhan's recommendation does not preclude a determination that the ALJ's decision was supported by substantial evidence.


8
Accordingly, the decision and order of the Benefits Review Board is AFFIRMED.